Citation Nr: 1011978	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision from 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran failed to appear for a hearing before a Veterans 
Law Judge in March 2010 at the Board's offices in Washington, 
DC.  The record shows, however, that in February 2010 the 
Veteran had requested that the hearing be rescheduled due to 
his wife's health, and that he be afforded a videoconference 
hearing.  In March 2010, the Board granted the Veteran's 
motion to schedule a new hearing.

Under these circumstances the case must be returned to the RO 
to schedule the Veteran for a videoconference Board hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Board videoconference hearing at the 
earliest available opportunity.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

